                                                                                          Case 1:20-cv-04209-JPC-RWL Document 19 Filed 11/02/20 Page 1 of 1
                                                                                                                  KENT, BEATTY & GORDON, LLP


              Love Letters © Bruce Helander (a client of the Firm) and The Parker Group
                                                                                                                                 ATTORNEYS AT LAW
                                                                                                                                ELEVEN TIMES SQUARE
                                                                                                                                NEW YORK, NY 10036
                                                                                                                        PHONE: (212) 421‐4300   FAX: (212) 421‐4303
                                                                                                                                   WWW.KBG‐LAW.COM




                                                                                                                                                November 2, 2020



                                                                                            By ECF
                                                                                            Hon. Robert W. Lehrburger
 Joshua B. Katz
                                                                                            United States Magistrate Judge
jbk@kbg-law.com
                                                                                            United States Courthouse
  Admitted in NY
                                                                                            500 Pearl Street
                                                                                            New York, New York 10007

                                                                                            Re: Graterol-Garrido v. Vega, 20 Civ. 4209 (JPC) (RWL)

                                                                                            Dear Judge Lehrburger:

                                                                                                     I represent Plaintiff Maria Graterol-Garrido and write in response to the Court’s
                                                                                            Order to Show Cause of today’s date. I apologize to the Court and Defendant for not
                                                                                            appearing on the conference line at 11:30 this morning. When Ms. Shah originally
                                                                                            emailed the parties to advise us of the dates for the settlement and pre-settlement
                                                                                            conferences, I misread “November 2” in her email as “November 12.” As a result, I
                                                                                            mistakenly calendared the pre-settlement conference for 11:30 a.m. on the 12th. When
                                                                                            I received Mr. Wu’s email this morning, I dialed into the conference line at 11:45 a.m.
                                                                                            (i.e., 15 minutes late), but by then the call had concluded. As proof that this was an
                                                                                            innocent mistake, I have enclosed my emails with Ms. Shah about the dates. As reflected
                                                                                            in the emails, in response to Ms. Shah’s request to confirm the dates, I replied: “On behalf
                                                                                            of plaintiff, I confirm our attendance on Nov. 12 and Nov. 18.” (Emphasis added.)
                                                                                            Again, I apologize to the Court and to Defendant for my error, and submit that no
                                                                                            sanction is warranted. This was an isolated occurrence caused by simple human error on
                                                                                            my part, and it did not prejudice any party’s rights or (because the conference was
                                                                                            telephonic) impose unnecessary travel expense.

                                                                                                                                       Respectfully submitted,




                                                                                                                                       Joshua B. Katz


                                                                                            Encl.
                                                                                            cc: Ms. Patricia Vega
